DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/14/2020 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neubecker (US 20190073909 A1)

With regards to claim 1. Neubecker disclose(s):
A method (figs 1-5c) of collaboratively directing headlights among vehicles traveling as a platoon [0007], comprising: 
receiving (see “platoon data” transmitted to vehicles “caboose”/ “middle” in fig 5b), from a first vehicle (“lead vehicle” [0059]; 525 in fig 5a) by a second vehicle processor of a second vehicle (“caboose”/ “middle” vehicle in fig 5b; [0061-0062]) traveling in the platoon with the first vehicle [00061-0062], a collaborative lighting plan (“light control instruction” 535/540; fig 5b), wherein the collaborative lighting plan directs the second vehicle to direct one or more headlights of the second vehicle (see [0045]); and 
directing, by the second vehicle processor, one or more headlights  (150A; fig 1) of the second vehicle in accordance with the collaborative lighting plan (“light control instruction” 535/540; fig 5b) [0045]
Neubecker further discloses (not in the claims): directing one or more 

With regards to claim 3. Neubecker disclose(s):
The method of claim 1, 
further comprising dimming or turning off one or more headlights of the second vehicle in accordance with the collaborative lighting plan [0045].

With regards to claim 4. Neubecker disclose(s):
The method of claim 1, 
further comprising: transmitting, from the second vehicle to the first vehicle, location information of the second vehicle sufficient to identify a position of the second vehicle within the platoon [0038].

With regards to claim 5. Neubecker disclose(s):
The method of claim 1, 
further comprising: collaborating, by the second vehicle processor, with the first vehicle as the first vehicle determines the collaborative lighting plan ([0038, 0043] “The platoon invitation in the present context can include an identifier and/or location coordinates of the lead vehicle 100A and other vehicles 100 in the platoon, e.g., middle vehicles 100B, 100C, and/or the caboose vehicle 100D, a speed of vehicles 100 in the platoon, a lane 210 in which the platoon of vehicles 100 drive, a number of vehicles 100 in the platoon, etc”). the examiner takes the position that transmitting information from a middle vehicle involves usage of processing means.

With regards to claim 16. Neubecker disclose(s):

a wireless transceiver (“100A computer 110 may be programmed to transmit data received from the lead vehicle 100A sensors” [0042]; [0034-0035]); 
one or more directable headlights (150e, 150c, 150a; fig 1); and 
a processor (110) coupled to the wireless transceiver [0034] and the one or more directable headlights ([0040]), wherein the processor is configured with processor- executable instructions to: 
direct one or more headlights of the vehicle in accordance with a collaborative lighting plan while traveling in a platoon (“light control instruction” 535/540; fig 5b) [0045].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2, 7-11, 13, 17-19, 21, 28-31, 33, and 36-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neubecker (US 20190073909 A1) in view of Kobayashi (US 20020036907 A1)

With regards to claim 2. Neubecker disclose(s):

directing one or more radius of the curvature is less than a predetermined threshold, e.g., 250 meters”; “computer 110 of the middle vehicles 100B, 100C may be programmed to activate the side lights 150E upon determining that the middle vehicle 100B, 100C crosses an intersection” [0050-0051]).
Neubecker does not disclose(s):
wherein directing one or more headlights of the second vehicle includes directing one or more headlights of the second vehicle in a direction other than a direction of travel of the platoon.
Kobayashi teaches
directing one or more headlights of the vehicle in a direction other than a direction of travel (see element 26 in 20L/20R; fig 1; see Pc in fig 2; [0047]).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the method of Neubecker by implementing the illumination in a direction other than a direction of travel with headlamps as disclosed by Kobayashi in order to improve visibility of other vehicles around while the traveling vehicle is running around a curve as taught/suggested by Kobayashi ([0005]).

With regards to claim 7. Neubecker disclose(s):
A method (figs 1-5c) of collaboratively directing headlights among vehicles traveling as a platoon, comprising: 
transmitting, by a first vehicle processor of a first vehicle traveling in the platoon (530; fig 5b; [0059-0060]), a collaborative lighting plan to a second vehicle traveling in the platoon(“light 
directing, by the first vehicle processor, one or more headlights of the first vehicle in accordance with the collaborative lighting plan ([0051]).
Neubecker does not disclose(s):
wherein the collaborative lighting plan directs the second vehicle to direct one or more headlights of the second vehicle in a direction other than a direction of travel of the platoon
Kobayashi teaches
directing one or more headlights of the vehicle in a direction other than a direction of travel (see element 26 in 20L/20R; fig 1; see Pc in fig 2; [0047]).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the method of Neubecker by implementing the illumination in a direction other than a direction of travel with headlamps as disclosed by Kobayashi in order to improve visibility of other vehicles around while the traveling vehicle is running around a curve as taught/suggested by Kobayashi ([0005]).

With regards to claim 8. Neubecker as modified disclose(s):
The method of claim 7, 
Neubecker further disclose(s):
wherein the collaborative lighting plan directs one or more vehicles of the platoon to direct one or more headlights to improve illumination of a roadway for the platoon as a whole 

With regards to claim 9. Neubecker as modified disclose(s):
The method of claim 7, 
Neubecker further disclose(s):
wherein the collaborative lighting plan directs the first vehicle to direct one or more headlights of the first vehicle in a first vehicle direction other than the direction of travel of the platoon (0054; “turn off or dim” involves a direction different than a direction of travel).

With regards to claim 10. Neubecker as modified disclose(s):
The method of claim 7, 
Neubecker further disclose(s):
further comprising: 
receiving, from the second vehicle, location information of the second vehicle for determining a position of the second vehicle within the platoon [0038]; and 
determining, by the first vehicle processor, the collaborative lighting plan based at least in part on the received location information [0044].

With regards to claim 11. Neubecker as modified disclose(s):
The method of claim 10, 
Neubecker further disclose(s):
further comprising determining, by the first vehicle processor (110), the collaborative lighting plan to be contingent upon the second vehicle remaining in a current relative position within the platoon ([0042]).

With regards to claim 13. Neubecker as modified disclose(s):
The method of claim 10, 
further comprising: 
collaborating, by the first vehicle processor, with the second vehicle to determine the collaborative lighting plan. ([0038, 0043] “The platoon invitation in the present context can include an identifier and/or location coordinates of the lead vehicle 100A and other vehicles 100 in the platoon, e.g., middle vehicles 100B, 100C, and/or the caboose vehicle 100D, a speed of vehicles 100 in the platoon, a lane 210 in which the platoon of vehicles 100 drive, a number of vehicles 100 in the platoon, etc”). the examiner takes the position that transmitting information from a middle vehicle involves usage of processing means.

With regards to claim 17. Neubecker disclose(s):
The vehicle of claim 16, 
wherein the processor is further configured with processor-executable instructions to: 
generate the collaborative lighting plan that directs one or more vehicles of the platoon to direct one or more headlights to improve illumination of a roadway for the platoon as a whole (fig 5b); and 
transmit the collaborative lighting plan to another vehicle traveling in the platoon (535, 540), wherein the collaborative lighting plan directs the other vehicle to direct one or more 

directs the other vehicle to direct one or more headlights of the other vehicle in a direction other than a direction of travel of the platoon 
Kobayashi teaches
directing one or more headlights of the vehicle in a direction other than a direction of travel (see element 26 in 20L/20R; fig 1; see Pc in fig 2; [0047]).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the method of Neubecker by implementing the illumination in a direction other than a direction of travel with headlamps as disclosed by Kobayashi in order to improve visibility of other vehicles around while the traveling vehicle is running around a curve as taught/suggested by Kobayashi ([0005]).

With regards to claim 18. Neubecker as modified disclose(s):
The vehicle of claim 17, 
Neubecker further disclose(s):
wherein the processor is further configured with processor-executable instructions to: 
receive location information of the other vehicle for determining a position of the other vehicle within the platoon [0038]; and 
generate the collaborative lighting plan based at least in part on the received location information. ([0038, 0043] “The platoon invitation in the present context can include an identifier and/or location coordinates of the lead vehicle 100A and other vehicles 100 in the platoon, e.g., middle vehicles 100B, 100C, and/or the caboose vehicle 100D, a speed of vehicles 100 in the platoon, a lane 210 in which the platoon of vehicles 100 drive, a number of vehicles 100 in the platoon, etc”). the examiner takes the position that transmitting information from a middle vehicle involves usage of processing means.

With regards to claim 19. . Neubecker as modified disclose(s):
The vehicle of claim 18, 
Neubecker further disclose(s):
wherein the processor is further configured with processor-executable instructions to generate the collaborative lighting plan contingent upon the other vehicle remaining in a current relative position within the platoon [0042].

With regards to claim 21. Neubecker as modified disclose(s):
The vehicle of claim 17, 
Neubecker further disclose(s):
wherein the processor is further configured with processor-executable instructions to collaborate with the other vehicle to determine the collaborative lighting plan. ([0038, 0043] “The platoon invitation in the present context can include an identifier and/or location coordinates of the lead vehicle 100A and other vehicles 100 in the platoon, e.g., middle vehicles 100B, 100C, and/or the caboose vehicle 100D, a speed of vehicles 100 in the platoon, a lane 210 in which the platoon of vehicles 100 drive, a number of vehicles 100 in the platoon, etc”). the examiner takes the position that transmitting information from a middle vehicle involves usage of processing means.

With regards to claim 28. Neubecker disclose(s):
A collaborative headlight directing system for use in a vehicle (figs 1-5c), comprising:
a processor (110) configured to communicate via a wireless transceiver [0034] of the vehicle and send directing commands to one or more directable headlights ([0040])of the vehicle, wherein the processor is configured with processor-executable instructions to: 
direct one or more headlights of the vehicle in accordance with a collaborative lighting plan while traveling in a platoon (“light control instruction” 535/540; fig 5b) [0045].

With regards to claim 29. Neubecker disclose(s):
The collaborative headlight directing system of claim 28, 
wherein the processor is further configured with processor-executable instructions to: 
generate the collaborative lighting plan that directs one or more vehicles of the platoon to direct one or more headlights to improve illumination of a roadway for the platoon as a whole (fig 5b); and 

Neubecker does not disclose(s):
directs the other vehicle to direct one or more headlights of the other vehicle in a direction other than a direction of travel of the platoon 
Kobayashi teaches
directing one or more headlights of the vehicle in a direction other than a direction of travel (see element 26 in 20L/20R; fig 1; see Pc in fig 2; [0047]).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the method of Neubecker by implementing the illumination in a direction other than a direction of travel with headlamps as disclosed by Kobayashi in order to improve visibility of other vehicles around while the traveling vehicle is running around a curve as taught/suggested by Kobayashi ([0005]).

With regards to claim 30. Neubecker as modified disclose(s):
The collaborative headlight directing system of claim 29, 
Neubecker further disclose(s):
wherein the processor is further configured with processor-executable instructions to: 
receive location information of the other vehicle for determining a position of the other vehicle within the platoon [0038]; and


With regards to claim 31. Neubecker as modified disclose(s):
The collaborative headlight directing system of claim 30, 
Neubecker further disclose(s):
wherein the processor is further configured with processor-executable instructions to generate the collaborative lighting plan contingent upon the other vehicle remaining in a current relative position within the platoon [0042].

With regards to claim 33. Neubecker as modified disclose(s):
The collaborative headlight directing system of claim 29, 
Neubecker as modified disclose(s):
wherein the processor is further configured with processor-executable instructions to collaborate with the other vehicle to determine the collaborative lighting plan. ([0038, 0043] “The platoon invitation in the present context can include an identifier and/or location coordinates of the lead vehicle 100A and other vehicles 100 in the platoon, e.g., middle vehicles 100B, 100C, and/or the caboose vehicle 100D, a speed of vehicles 100 in the platoon, a lane 210 in which the platoon of vehicles 100 drive, a number of vehicles 100 in the platoon, etc”). the examiner takes the position that transmitting information from a middle vehicle involves usage of processing means.

With regards to claim 36. Neubecker disclose(s):
The collaborative headlight directing system of claim 28, 
wherein the processor is further configured with processor-executable instructions to receive the collaborative lighting plan from another vehicle (see receiving distances in [0042] which involves usage of processing means 110).

With regards to claim 37. Neubecker disclose(s):
The collaborative headlight directing system of claim 36, 
wherein the processor is further configured with processor-executable instructions to transmit to the other vehicle location information of the vehicle sufficient to identify a position of the vehicle within the platoon [0042].

With regards to claim 38. Neubecker disclose(s):
The collaborative headlight directing system of claim 36, 
wherein the processor is further configured with processor-executable instructions to collaborate with the other vehicle as the other vehicle determines the collaborative lighting plan vehicle (see receiving distances in [0042] which involves usage of processing means 110).

Claim(s) 14-15, 22-26, and 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neubecker (US 20190073909 A1) in view of Kobayashi (US 20020036907 A1) as applied to claim 10 above, and further in view of Hong (US 20200324692 A1)

With regards to claim 14. Neubecker as modified as modified disclose(s):
The method of claim 10, further comprising: 
Neubecker as modified does not disclose(s):
receiving, by the first vehicle processor from the second vehicle, a request to change the collaborative lighting plan; 
determining, by the first vehicle processor, whether to change the collaborative lighting plan based on the received request from the second vehicle; 
updating, by the first vehicle processor, the collaborative lighting plan based on the received request in response to determining to change the collaborative lighting plan; and transmitting, by the first vehicle processor to the second vehicle, the updated collaborative lighting plan.
Hong teaches
receiving, by the first vehicle processor from the second vehicle, a request to change the collaborative lighting plan (810; fig 8; [0071]); 
determining, by the first vehicle processor, whether to change the collaborative lighting plan based on the received request from the second vehicle (810; fig 8; [0071]); 
updating, by the first vehicle processor, the collaborative lighting plan based on the received request in response to determining to change the collaborative lighting plan; and transmitting, by the first vehicle processor to the second vehicle, the updated collaborative lighting plan ([0051]).


With regards to claim 15. Neubecker as modified disclose(s):
The method of claim 10, 
Neubecker as modified does not disclose(s):
further comprising: 
determining, by the first vehicle processor, an update to the collaborative lighting plan in response to determining that a vehicle has joined or left the platoon; and 
transmitting, by the first vehicle processor, the update to the collaborative lighting plan to vehicles in the platoon.
Hong teaches
determining, by the first vehicle processor (150; fig 1), an update to the collaborative lighting plan in response to determining that a vehicle has joined or left the platoon (810; fig 8; [0017, 0023]); and 
transmitting, by the first vehicle processor, the update to the collaborative lighting plan to vehicles in the platoon [0051].


With regards to claim 22. Neubecker as modified disclose(s):
The vehicle of claim 17, 
Neubecker as modified does not disclose(s):
wherein the processor is further configured with processor-executable instructions to: 
receive from the other vehicle a request to change the collaborative lighting plan; determine whether to change the collaborative lighting plan based on the received request from the other vehicle; 
update the collaborative lighting plan based on the received request in response to determining to change the collaborative lighting plan; and 
transmit to the other vehicle the updated collaborative lighting plan.
Hong teaches
wherein the processor is further configured with processor-executable instructions to: 
receive from the other vehicle a request to change the collaborative lighting plan (810; fig 8; [0071]); 
determine whether to change the collaborative lighting plan based on the received request from the other vehicle (810; fig 8; [0071]); 

Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the method of Neubecker as modified by implementing the receive from the other vehicle a request to change the collaborative lighting plan; determine whether to change the collaborative lighting plan based on the received request from the other vehicle; update the collaborative lighting plan based on the received request in response to determining to change the collaborative lighting plan; and transmit to the other vehicle the updated collaborative lighting plan as disclosed by Hong in order to guide a joining vehicle to a platoon while improving safety during formation of a platoon of vehicles as taught/suggested by Hong ([0017, 0023, 0051]).

With regards to claim 23. Neubecker as modified disclose(s):
The vehicle of claim 17, 
Neubecker as modified does not disclose(s):
wherein the processor is further configured with processor-executable instructions to: 
generate an update to the collaborative lighting plan in response to determining that a vehicle has joined or left the platoon; and 
transmit the update to the collaborative lighting plan to vehicles in the platoon.
Hong teaches
generate an update to the collaborative lighting plan in response to determining that a vehicle has joined or left the platoon (810; fig 8; [0017, 0023]); and 
transmit the update to the collaborative lighting plan to vehicles in the platoon [0051].
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the method of Neubecker as modified by 

With regards to claim 24. Neubecker as modified disclose(s):
The vehicle of claim 23,
Neubecker further disclose(s):
wherein the processor is further configured with processor-executable instructions to receive the collaborative lighting plan (535, 540) from the other vehicle (see “computer 110 may be programmed to activate, e.g., the side lights 150E of the middle vehicles 100B, 100C, upon determining that the determined radius of the curvature is less than a predetermined threshold, e.g., 250 meters”; “computer 110 of the middle vehicles 100B, 100C may be programmed to activate the side lights 150E upon determining that the middle vehicle 100B, 100C crosses an intersection” [0050-0051]).

With regards to claim 25. Neubecker as modified disclose(s):
The vehicle of claim 24, 
Neubecker further disclose(s):
wherein the processor is further configured with processor-executable instructions 
to transmit to the other vehicle location information of the vehicle sufficient to identify a position of the vehicle within the platoon [0038].

With regards to claim 26. Neubecker as modified disclose(s):
The vehicle of claim 24, 

wherein the processor is further configured with processor-executable instructions to collaborate with the other vehicle as the other vehicle determines the collaborative lighting plan. ([0038, 0043] “The platoon invitation in the present context can include an identifier and/or location coordinates of the lead vehicle 100A and other vehicles 100 in the platoon, e.g., middle vehicles 100B, 100C, and/or the caboose vehicle 100D, a speed of vehicles 100 in the platoon, a lane 210 in which the platoon of vehicles 100 drive, a number of vehicles 100 in the platoon, etc”). the examiner takes the position that transmitting information from a middle vehicle involves usage of processing means.

With regards to claim 34. Neubecker as modified disclose(s):
The collaborative headlight directing system of claim 29, 
Neubecker as modified does not disclose(s):
wherein the processor is further configured with processor-executable instructions to: 
receive from the other vehicle a request to change the collaborative lighting plan; determine whether to change the collaborative lighting plan based on the received request from the other vehicle; 
update the collaborative lighting plan based on the received request in response to determining to change the collaborative lighting plan; and 
transmit to the other vehicle the updated collaborative lighting plan.
Hong teaches
receive from the other vehicle a request to change the collaborative lighting plan (810; fig 8; [0071]); 
determine whether to change the collaborative lighting plan based on the received request from the other vehicle (810; fig 8; [0071]); 

Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the method of Neubecker as modified by implementing the receive from the other vehicle a request to change the collaborative lighting plan; determine whether to change the collaborative lighting plan based on the received request from the other vehicle; update the collaborative lighting plan based on the received request in response to determining to change the collaborative lighting plan; and transmit to the other vehicle the updated collaborative lighting plan as disclosed by Hong in order to guide a joining vehicle to a platoon while improving safety during formation of a platoon of vehicles as taught/suggested by Hong ([0017, 0023, 0051]).

With regards to claim 35. Neubecker as modified disclose(s):
The collaborative headlight directing system of claim 29, 
Neubecker as modified does not disclose(s):
wherein the processor is further configured with processor-executable instructions to: 
generate an update to the collaborative lighting plan in response to determining that a vehicle has joined or left the platoon; and 
transmit the update to the collaborative lighting plan to vehicles in the platoon.
Hong teaches
generate an update to the collaborative lighting plan in response to determining that a vehicle has joined or left the platoon (810; fig 8; [0017, 0023]); and 
transmit the update to the collaborative lighting plan to vehicles in the platoon (see 721/7222; fig 7; [0068, 0050]).
.

Allowable Subject Matter
Claim(s) 6, 12, 20, 27, 32, and 39 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 6, the prior art fails to teach or suggest a/an method requiring:
determining, by the second vehicle processor, whether the second vehicle can comply with the collaborative lighting plan; transmitting, by the second vehicle processor to the first vehicle, a request to change the collaborative lighting plan in response to determining that the second vehicle cannot comply with the collaborative lighting plan; and receiving, by the second vehicle processor from the first vehicle, an update to the collaborative lighting plan, in combination with the other limitations of the claim.
With regards to claim 12, the prior art fails to teach or suggest a/an method requiring:
determining from the received location information whether the second vehicle is positioned in one of a plurality of perimeter positions of the platoon; and  including in the collaborative lighting plan direction for the second vehicle to dim or turn off one or more 
With regards to claim 20, the prior art fails to teach or suggest a/an vehicle requiring:
wherein the processor is further configured with processor-executable instructions to: determine from the received location information whether the other vehicle is positioned in one of a plurality of perimeter positions of the platoon; and include in the collaborative lighting plan direction for the other vehicle to dim or turn off headlights of the other vehicle in response to determining that the other vehicle is not positioned in one of the plurality of perimeter positions of the platoon, in combination with the other limitations of the claim.
With regards to claim 27, the prior art fails to teach or suggest a/an vehicle requiring:
wherein the processor is further configured with processor-executable instructions to: determine whether the vehicle can comply with the collaborative lighting plan;  transmit to the other vehicle a request to change the collaborative lighting plan in response to determining that the vehicle cannot comply with the collaborative lighting plan; and receive from the other vehicle an update to the collaborative lighting plan, in combination with the other limitations of the claim.
With regards to claim 32, the prior art fails to teach or suggest a/an collaborative headlight requiring:
wherein the processor is further configured with processor-executable instructions to: determine from the received location information whether the other vehicle is positioned in one of a plurality of perimeter positions of the platoon; and include in the collaborative lighting plan direction for the other vehicle to dim or turn off one or more headlights of the other vehicle in response to determining that the other vehicle is not positioned in one of the plurality of perimeter positions of the platoon, in combination with the other limitations of the claim.
With regards to claim 39, the prior art fails to teach or suggest a/an collaborative headlight directing system requiring:
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
TATARA US 20190011930

    PNG
    media_image1.png
    727
    505
    media_image1.png
    Greyscale

Dudar US 20190101933 A1

    PNG
    media_image2.png
    810
    285
    media_image2.png
    Greyscale

Kikuchi US 20200198522 A1

    PNG
    media_image3.png
    378
    396
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    160
    566
    media_image4.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENAN LUQUE whose telephone number is (571)270-1044.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/RENAN LUQUE/            Primary Examiner, Art Unit 2844